Citation Nr: 1612772	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  13-20 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for flash burn of right eye.

3.  Entitlement to service connection for left eye injury.  

4.  Entitlement to service connection for fracture of the right hand.

5.  Entitlement to service connection for bilateral ankle injury.  

6.  Whether an August 2013 reduction from 50 to 30 percent for an acquired psychiatric disorder, effective November 1, 2013, was proper. 

7.  Whether an August 2013 reduction from 20 to 0 percent for degenerative joint disease in the right knee, effective November 1, 2013, was proper. 

8.  Whether an August 2013 reduction from 30 to 20 percent for left knee limited extension, effective November 1, 2013, was proper. 

9.  Whether an August 2013 reduction from 30 to 10 percent for right knee limited extension, effective November 1, 2013, was proper. 

10.  Whether an August 2013 reduction from 20 to 10 percent for traumatic arthritis in the left knee, effective November 1, 2013, was proper. 


REPRESENTATION

Appellant (Veteran) represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from February 1984 to July 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2011 and January 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The January 2011 rating decision denied service connection claims for hand and ankle disabilities, while the January 2012 rating decision denied (in relevant part) service connection claims for left ear hearing loss and eye disabilities.  In July 2013, the Veteran appealed each of the rating decisions to the Board.  Issues #6 through #10 were addressed in an August 2013 rating decision against which the Veteran filed a timely notice of disagreement (NOD).   

In November 2015, the Veteran testified before the Board at a hearing held at the RO.  A copy of the hearing transcript is contained in the claims file. 

The record in this matter consists solely of electronic claims files and has been reviewed.  

The issues of entitlement to service connection for hand and ankle disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  Issues #6 through #10 are REMANDED to the AOJ pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).   


FINDINGS OF FACT

1.  The evidence of record does not preponderate against the Veteran's claim that left ear hearing loss is related to active service.  

2.  The preponderance of the evidence of record indicates that the Veteran's right eye problems do not relate to service.  

3.  The preponderance of the evidence of record indicates that the Veteran's left eye problems do not relate to service.  


CONCLUSIONS OF LAW

1.  Service connection for a hearing loss disability in the left ear is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).

2.  The criteria for service connection for a right eye disability have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

3.  The criteria for service connection for a left eye disability have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A.  38 C.F.R. § 3.159(b).

The duty to notify the Veteran was satisfied prior to the rating decisions on appeal by way of letters to the Veteran dated in October 2010 and July 2011.  These letters informed him of his duty and the VA's duty for obtaining evidence.  In addition, the correspondence met the notification requirements set out for service connection and for effective dates and disability ratings, in Dingess v. Nicholson, 19 Vet. App. 473 (2006).    

VA also has a duty to assist the Veteran in the development of his claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues has been obtained.  VA obtained the Veteran's STRs.  VA included in the claims file post-service private and VA treatment records.  VA afforded the Veteran VA compensation examinations during the appeal period.  Moreover, VA afforded the Veteran the opportunity to give testimony before the Board in his own hearing, which he did in November 2015. 

With respect to the Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ noted the appellate issues decided herein at the beginning of the hearing, and discussed the types of evidence that would be necessary to substantiate the claims.  The requirements noted under 38 C.F.R. 3.103(c)(2) have been satisfied here, therefore.  Further, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

In sum, all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims.  No further assistance to develop evidence is required.

The Claims to Service Connection

The Veteran claims that he incurred a left ear hearing loss disability and a bilateral eye disability during service.    

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  

Generally, in order to establish service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may be awarded where the evidence shows that a Veteran had a chronic condition in service or during an applicable presumptive period and still has the condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309.  Certain disorders are presumed to have been incurred in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If there is no evidence of a chronic condition during service or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  The continuity of symptomatology language in § 3.303(b) is limited to the chronic diseases listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The provisions regarding presumptive service connection listed under 38 C.F.R. § 3.309(a) apply in this matter as neurological disorders (e.g., sensorineural hearing loss) are listed under 38 C.F.R. § 3.309(a).     

Under VA guidelines, hearing loss will be considered a disability for VA disability compensation purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In other words, to deny a claim, the preponderance of the evidence must be against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  In cases where the preponderance of the evidence is in the claimant's favor, or where the evidence does not preponderate against the claim, the claim should be granted.  Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Board will address the Veteran's claims separately below.  

	Left Ear Hearing Loss

A service connection finding is warranted for a left ear hearing loss disability for the following reasons.    

First, the evidence is in equipoise regarding whether the Veteran has had a current left ear hearing loss disability under VA guidelines during the appeal period.  The only two examination reports dated during the appeal period are split on this issue.  In a September 2011 VA audiology examination report, the examiner found a current left ear hearing loss disability by noting scores above 26 in each frequency between 500 and 4000 Hz.  38 C.F.R. § 3.385.  In a December 2011 VA audiology examination report, the examiner found no disability under 38 C.F.R. § 3.385 by noting in all frequencies between 500 and 4000 Hz no scores of 40, and only two scores above 26.  As these are the only two VA audiology examination reports dated during the appeal period (i.e., since May 2011), the evidence is in equipoise regarding whether the Veteran has a current left ear hearing loss disability.  As such, the Board finds the Veteran with a current hearing loss disability in his left ear.  See Alemany, supra.  

Second, the evidence establishes that the Veteran was exposed to acoustic trauma during active duty.  The evidence does not show that the Veteran served in combat.  Further, the Veteran's STRs are negative for complaints, treatment, or diagnoses of left ear hearing loss problems.  Nevertheless, the record establishes that the Veteran served over five years as a grenadier, gunner, and rifleman in the U.S. Army infantry during the Cold War.  This evidence alone corroborates his lay assertions that he experienced acoustic trauma from weapons training during service.  As a layperson, the Veteran is competent to attest to observable symptoms he experienced during service such as loud noises and any adverse effect that had on his hearing capacity.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Indeed, in-service acoustic trauma has been recognized by VA in finding service connection warranted for right ear hearing loss and, secondarily, tinnitus.  Moreover, a STR noting a July 1987 audiology examination tends to support his lay assertions as the report indicates a left ear hearing loss disability under 38 C.F.R. § 3.385 with scores above 26 in in each threshold from 500 to 4000 Hz.  

Third, the evidence is in equipoise regarding whether the in-service acoustic trauma caused the current left ear hearing loss.  On the one hand, the only medical opinion of record addressing the issue of medical nexus counters the Veteran's claim.  In the December 2011 VA report, the examiner found it less than likely that the current hearing loss related to service.  

On the other hand, the December 2011 audiology opinion is of limited probative value.  The examiner did not address the VA audiological findings in September 2011, which indicated more severe hearing loss in the left ear.  Further, the opinion is not supported by a clear explanation as to why any left ear hearing loss would not relate to active service.  Indeed, the explanation is unintelligible.  After stating that the "[t]est results are valid for rating purposes[,]" the examiner stated that the test results were not "consistent with noise exposure" because "[c]onfiguration is essentially flat.  Type is assumed to be sensorineural.  Variability existed for 3000 Hz stimuli to this ear; if most consistent responses were taken as true then a conductive component would be present to the loss.  Threshold reported on DBQ was approximately best response given for 3000 Hz threshold."  This rationale does not assist the Board in its effort to determine whether the evidence indicates a relationship between current hearing loss and service.  As such, the December 2011 opinion is not of probative value.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion). 

Further, the Veteran's own lay assertions support his claim to service connection.  Since a February 1991 statement of record, the Veteran has asserted that acoustic trauma related to weapons fire during service caused him to experience hearing loss.  More recently, during his November 2015 testimony before the Board, the Veteran indicated that he remembers the hearing loss during service which continued after service until the current time.  

The Veteran is competent to attest to observable symptoms such as diminished hearing capacity so his assertions are of evidentiary value.  See Jandreau, supra.  He has been consistent in his assertions regarding hearing loss since service so the Board finds his assertions credible.  See Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991) (credibility is determined by the fact finder).  That the RO found service connection warranted for right ear hearing loss and tinnitus only serves to corroborate his contentions, moreover.  As such, despite the negative November 2011 VA opinion, substantive evidence of record indicates that the Veteran has experienced a continuity of symptomatology since acoustic trauma experienced during service.  38 C.F.R. § 3.309(a); see Walker, supra.

Based on the foregoing, the Board cannot find that a preponderance of the evidence is against the Veteran's assertion that the left ear hearing loss relates to service.  This is therefore an appropriate case in which to invoke VA's doctrine of reasonable doubt and grant the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

	Bilateral Eye Disability

By contrast, a service connection finding for a bilateral eye disability is not warranted.  

As with the claim for left ear hearing loss, the first two Hickson elements are established here.  First, the record demonstrates that the Veteran has a current eye disorder.  This is noted in the only VA compensation examination report dated during the appeal period, in November 2011.  In the report, the examiner diagnosed the Veteran with hypertensive retinopathy and dry eye syndrome.  Second, the STRs document that the Veteran complained of eye pain during service, and even injured his eyes during service.  In August 1987, the Veteran complained of sore eyes from straining to see.  In November 1987, the Veteran complained of pain and tearing in his eyes as the result of weapons fire close to his face.  The injury was described by medical providers as "flashburn."  

However, the third element of Hickson is not established for this claim.  The preponderance of the evidence indicates that the current eye problems are not related to the complaints during service.  Indeed, in the only medical opinion of record addressing the issue, the November 2011 VA examiner found the eye problems less than likely related to service.  The examiner attributed the Veteran's retinopathy to nonservice-connected hypertension, and stated that, because the dry eye syndrome was equal between the Veteran's eyes and was minor, it is likely unrelated to the in-service injury.  The examiner reasoned that "[i]f there was correlation between the injury and the symptoms it would be expected symptoms would be worse in the right eye.  More likely reason for the dryness is normal aging.  No bilateral complications from a unilateral flashburn has been reported in literature."  

The Board finds this opinion of probative value because it is based on a review of the claims file, an interview of the Veteran, and an examination of the Veteran.  Further it is supported by an explanation, and it is based on the evidence of record.  See Bloom, supra.  Indeed, the evidence of record dated since service clearly shows that the Veteran did not incur a chronic eye disorder during service.  The STRs do not indicate a chronic disorder following the treatment in early 1987.  Further, the earliest evidence of record of an eye disorder following service is found in VA treatment records dated in the 2000s, over 10 years after service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of years between discharge from active service and the medical documentation of a claimed disability may be considered in evaluating a claim of service connection).  

As indicated, the Veteran as a layperson may be competent to provide certain evidence such as matters on which he can observe.  He is certainly competent to offer lay evidence regarding diminished vision and eye discomfort.  These are observable symptoms.  See Jandreau, supra.  He is not competent, however, to diagnose himself with a chronic eye disability, or to provide medical evidence regarding the etiology of such a disorder.  A disease of the eye is an internal matter that is beyond his capacity for lay observation.  He does not have the training and expertise to offer evidence regarding such matters.  On the essentially medical questions before the Board, the medical evidence is of greater evidentiary value.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  

Lastly, the Board notes that the STRs indicate that the Veteran was prescribed with glasses during service for refractive error.  This is not evidence of a disability for VA compensation purpose.  VA considers refractive errors of the eyes to be congenital or developmental defects.  38 C.F.R. §§ 3.303(c), 4.9 (2015).  Service connection may not be allowed for refractive error of the eyes such as myopia, presbyopia, and astigmatism, even if visual acuity decreased in service.  None of these eye problems is a disease or injury within the meaning of applicable legislation relating to service connection.  Id.  VA regulations specifically prohibit service connection for a refractive error of the eyes unless such a defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711  ) (Oct. 30, 1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).  No evidence of record indicates a superimposed disease or injury with regard to the Veteran's refractive error.  

Based on the foregoing evidence, the preponderance of the evidence is against a finding of service connection for an eye disorder.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for left ear hearing loss is granted.  

Entitlement to service connection for residuals of a right eye injury is denied.  

Entitlement to service connection for a left eye disorder is denied.    


REMAND

A remand is warranted for medical inquiry into the claims to service connection for right hand and bilateral ankle disabilities.  The STRs indicate injuries to the right hand and lower extremities during service, and the Veteran complains of current right hand and bilateral ankle disorders.  He should be provided with a comprehensive VA compensation examination into his claims.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Further, all VA treatment records should be included in the claims file.  The most recent of such records are dated in June 2013.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

With regard to Issues #6 through #10, the AOJ reduced the noted evaluations in an August 2013 rating decision against which the Veteran filed an August 2013 notice of disagreement (NOD).  A Statement of the Case (SOC) must be issued in response.  38 C.F.R. § 19.26; Manlincon, supra.   

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file copies of any outstanding VA medical records.  To the extent there is an attempt to obtain records that is unsuccessful, the claims file should contain documentation of the attempts made.  The Veteran should also be informed of the negative results, and should be given opportunity to submit the requested records.  38 C.F.R. § 3.159 (2015).  If no further treatment records exist, the claims file should be documented accordingly.
 
2.  After the requested development has been completed, schedule the Veteran for a VA compensation examination to determine the nature and etiology of any right hand and ankle disorders.  Any indicated tests should be accomplished.  The examiner should review the claims folder prior to examination, to include any newly associated records obtained as a result of this remand, and to include a copy of the remand.  Please respond to the following inquiries:

(a)  What are the Veteran's current right hand and ankle disorders?

(b)  Is it at least as likely as not (a probability of 50 percent or greater) that a diagnosed right hand or ankle disorder began in or is related to active service?  In addressing this issue, please discuss the Veteran's lay assertions regarding his right hand and ankles, and the STRs of record showing a right hand injury, and noting multiple complaints of injuries to the lower extremities.   

(c)  If the response to (b) is negative with regard to an ankle disorder, is it at least as likely as not that a diagnosed ankle disorder is due to or caused by a service-connected disorder, such as the bilateral knee disorder? 

(d)  If the responses to (b) and (c) are negative with regard to an ankle disorder, is it at least as likely as not that a diagnosed ankle disorder is aggravated (i.e., permanently worsened beyond the natural progress) by a service-connected disorder, such as the bilateral knee disorder?  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to a service-connected disorder.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached. 

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.
 
3.  Review the medical report obtained above to ensure that the remand directives have been accomplished.  If the questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry. 
 
4.  Then readjudicate the claims on appeal in light of all evidence of record, to include any evidence added pursuant to this Remand.  If an appealed issue remains denied, the Veteran and his representative should be provided with a Supplemental SOC as to the issue and afforded a reasonable period of time within which to respond thereto.

5.  Issue a SOC regarding the reduction issues noted in Issues # 6 through 10 based on the August 2013 NOD. The Veteran must be provided with information about his rights and responsibilities in perfecting an appeal on these claims and be given an opportunity to respond.  Only if the Veteran responds by submitting a timely substantive appeal, should the issues be returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


